                Case 3:20-cv-01506-YY    Document 47      Filed 03/11/21     Page 1 of 2


Joshua D. Stadtler, OSB 131613
Email: jstadtler@dunncarney.com
Stacie L. Damazo, OSB No. 193479
Email: sdamazo@dunncarney.com
Dunn Carney Allen Higgins & Tongue LLP
851 SW Sixth Ave., Suite 1500
Portland, Oregon 97204-1357
Telephone:      503.224.6440
Facsimile:      503.224.7324

           Of Attorneys for QPD International, Inc.



                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION


QPD INTERNATIONAL, INC., a Taiwanese
corporation,
                                                                     Case No. 3:20-cv-01506-YY
                          Plaintiff,
                                                      JOINT STIPULATION FOR DISMISSAL
           v.                                         PURSUANT TO FRCP 41(a)(1)(A)(ii);
PORTLAND ACCESSORIES, LLC, an                         and ORDER
Oregon Limited Liability Company,

                          Defendant.


           Pursuant to FRCP 41(a)(1)(A)(ii), IT IS STIPULATED by and between the parties hereto

this action may be dismissed with prejudice as to all parties; each party to bear their own attorney

fees and costs. This stipulation is made as the matter has been resolved to the satisfaction of all

parties.

///

///

///

///

 Page 1            JOINT STIPULATION FOR DISMISSAL PURSUANT TO
                   FRCP 41(a)(1)(A)(ii) AND ORDER

DCAPDX\3688753.v1
         Case 3:20-cv-01506-YY   Document 47   Filed 03/11/21    Page 2 of 2


                                           Respectfully submitted,



                                         SLINDE NELSON

 Dated: March 9, 2021                    By: ________________________________
                                         Joseph Mabe,
                                         Of Attorneys for Portland Accessories, LLC


                                         DUNN CARNEY ALLEN HIGGINS &
                                         TONGUE LLP

 Dated: March 9, 2021                    By: _______________________________
                                         Joshua D. Stadtler,
                                         Of Attorneys for QPD International, Inc.




FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.



        March 11, 2021
DATED: _______________


                                                  /s/ Youlee Yim You
                                               ________________________________
                                               The Honorable Youlee Yim You
                                               United States Magistrate Judge




Page 2       JOINT STIPULATION FOR DISMISSAL PURSUANT TO
             FRCP 41(a)(1)(A)(ii) AND ORDER

DCAPDX\3688753.v1
